Case 9:19-cv-81508-DMM Document 1 Entered on FLSD Docket 11/06/2019 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

  THERESA WINKEL,                                 )
                                                  )
         Plaintiff,                               )
                                                  )
         v.                                       )       No. 9:19-cv-81508
                                                  )
  HYUNDAI CAPITAL AMERICA, INC.,                  )
  doing business as Kia Motors Finance,           )
                                                  )
                                                  )
         Defendant.                               )

                                   PLAINTIFF’S COMPLAINT

         Plaintiff, THERESA WINKEL (“Plaintiff”), by and through her attorneys, Hormozdi Law

  Firm, LLC, alleges the following against Defendant, HYUNDAI CAPITAL AMERICA, INC.,

  doing business as Kia Motors Finance (“Defendant”):

                                        INTRODUCTION

     1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47

         U.S.C. § 227, et seq. (“TCPA”).

     2. Count II of Plaintiff’s Complaint is based on the Florida Consumer Collection Practices

         Act, Fla. Stat. § 559.72 (“FCCPA”).

                                 JURISDICTION AND VENUE

     3. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 1367.

     4. This court has federal question jurisdiction because this case arises out of violations of

         federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

     5. This court has supplemental jurisdiction over the state law claim alleged herein pursuant

         to 28 U.S.C. § 1367(a) because it is “so related to claims in the action within such original
Case 9:19-cv-81508-DMM Document 1 Entered on FLSD Docket 11/06/2019 Page 2 of 8




       jurisdiction that they form part of the same case or controversy.”

    6. Venue and personal jurisdiction in this District are proper because Defendant does or

       transacts business within this District, and a material portion of the events at issue occurred

       in this District.

                                            PARTIES

    7. Plaintiff is a natural person residing in the City of Boca Raton, Palm Beach County, State

       of Florida.

    8. Plaintiff is a consumer as that term is defined by the FCCPA.

    9. Plaintiff allegedly owes a debt as that term is defined by the FCCPA.

    10. Defendant is a debt collector as that term is defined by the FCCPA.

    11. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

       153(39).

    12. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

       153(39).

    13. Within the last two years, Defendant attempted to collect a consumer debt from Plaintiff.

    14. Defendant is a California business corporation and national automobile dealer and financer

       with its headquarters in the City of Irvine, Orange County, State of California.

    15. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

       account balances.

    16. Defendant acted through its agents, employees, officers, members, directors, heirs,

       successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
Case 9:19-cv-81508-DMM Document 1 Entered on FLSD Docket 11/06/2019 Page 3 of 8




                                 FACTUAL ALLEGATIONS

    17. Defendant is attempting to collect a consumer debt from Plaintiff.

    18. The alleged debt owed by Plaintiff arises from transactions for personal, family, and

       household purposes.

    19. In or around January 2019, Defendant began calling Plaintiff on Plaintiff’s cellular

       telephone, at 561-866-7894, in an attempt to collect the alleged debt.

    20. Defendant calls Plaintiff from several telephone numbers, including 678-905-2890 and

       714-369-1890, which are two of Defendant’s telephone numbers.

    21. In or around March 2019, Plaintiff’s vehicle was totaled when she was struck by an

       uninsured driver.

    22. Although Plaintiff’s insurance paid for most of the vehicle’s loan balance, Plaintiff was

       still stuck with an approximately $1,600 balance.

    23. In or around March 2019, Plaintiff answered several of Defendant’s collection calls:

    24. During the above-referenced collection calls:

           a. Plaintiff explained her financial situation that she could only pay $50 per month;

           b. Defendant’s collectors would not accept payment in $50 per month installments;

               and

           c. Plaintiff told Defendant’s collectors to stop calling her.

    25. Two of Defendant’s above-referenced collectors identified themselves as “Courtney” and

       “Dwayne”.

    26. Despite Plaintiff’s request that Defendant stop calling him, Defendant continued to call

       Plaintiff unabated in an attempt to collect on the alleged debt.

    27. Additionally, “Courtney” and “Dwayne” have left voicemail messages for Plaintiff in an
Case 9:19-cv-81508-DMM Document 1 Entered on FLSD Docket 11/06/2019 Page 4 of 8




       attempt to collect the alleged debt.

    28. Defendant calls Plaintiff at an annoying and harassing rate.

    29. Plaintiff has paid what she could toward the outstanding debt.

    30. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

       telephone number.

    31. Defendant has never had Plaintiff’s prior express consent to call his cellular telephone with

       an automatic telephone dialing system.

    32. Even if Defendant somehow had Plaintiff’s consent, such consent was revoked when

       Plaintiff told Defendant’s collectors to stop calling him.

    33. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff

       wanted the calls to stop.

    34. Within four (4) years of Plaintiff filing this Complaint, Defendant used an automatic

       telephone dialing system to call Plaintiff’s cellular telephone.

    35. When Plaintiff answered Defendant’s calls, she was greeted with “dead air” whereby no

       person was on the other end of the line. After several seconds, an agent was connected to

       the automated call then sought to speak with Plaintiff in an attempt to collect an alleged

       debt.

    36. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to store telephone numbers.

    37. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to call stored telephone numbers automatically.

    38. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to call stored telephone numbers without human intervention.
Case 9:19-cv-81508-DMM Document 1 Entered on FLSD Docket 11/06/2019 Page 5 of 8




    39. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to call telephone numbers in sequential order.

    40. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

       capacity to call telephone numbers randomly.

    41. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

       telephone numbers to be called according to a protocol or strategy entered by Defendant.

    42. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

       simultaneously calls multiple consumers.

    43. Defendant’s calls constitute calls that are not for emergency purposes as defined by 47

       U.S.C. § 227(b)(1)(A).

    44. The dead air that the Plaintiff experienced on the calls that he received is indicative of the

       use of an ATDS. This “dead air” is commonplace with autodialing and/or predictive

       dialing equipment.      It indicates and evidences that the algorithm(s) being used by

       Defendant’s autodialing equipment to predict when the live human agents are available for

       the next call has not been perfected and/or has not been recently refreshed or updated.

       Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

       ability to end the current call he or she is on and be ready to accept the new connected call

       that the autodialer placed, without human intervention, to Plaintiff. The dead air is

       essentially the autodialer holding the calls it placed to Plaintiff until the next available

       human agent is ready to accept them. Should the calls at issue been manually dialed by a

       live human being, there would be no such dead air as the person dialing Plaintiff’s

       telephones would have been on the other end of the call the entire time and Plaintiff would

       have been immediately greeted by said person.
Case 9:19-cv-81508-DMM Document 1 Entered on FLSD Docket 11/06/2019 Page 6 of 8




     45. As a result of Defendant’s alleged violations of law by placing these automated calls to

         Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

         harm and/or injury such that Article III standing is satisfied in at least the following, if not

         more, ways:

                a. Invading Plaintiff’s privacy;
                b. Electronically intruding upon Plaintiff’s seclusion;
                c. Intrusion into Plaintiff’s use and enjoyment of her cellular telephone;
                d. Impermissibly occupying minutes, data, availability to answer another call, and
                various other intangible rights that Plaintiff has as to complete ownership and use
                of her cellular telephone; and
                e. Causing Plaintiff to expend needless time in receiving, answering, and attempting
                to dispose of Defendant’s unwanted calls.

                              COUNT I:
     DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

     46. Defendant’s conduct violated the TCPA by:

             a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

                automatic telephone dialing system and/or pre-recorded or artificial voice without

                consent in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

         WHEREFORE, Plaintiff, THERESA WINKEL, respectfully requests judgment be entered

  against Defendant, HYUNDAI CAPITAL AMERICA, INC., doing business as Kia Motors

  Finance for the following:

     47. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

         to and requests $500 in statutory damages, for each and every violation, pursuant to 47

         U.S.C. § 227(b)(3)(B).

     48. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

         Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500, for

         each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
Case 9:19-cv-81508-DMM Document 1 Entered on FLSD Docket 11/06/2019 Page 7 of 8




         § 227(b)(3)(C).

     49. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

     50. Any other relief that this Honorable Court deems appropriate.

                                  COUNT II:
                           DEFENDANT VIOLATED THE
                 FLORIDA CONSUMER COLLECTION PRACTICES ACT

     51. Plaintiff repeats and re-alleges paragraphs 1-45 of Plaintiff’s Complaint as the allegations

         in Count II of Plaintiff’s Complaint.

     52. Defendant violated the FCCPA based on the following:

             a. Defendant violated the § 559.72(7) of the FCCPA by willfully communicating

                with the debtor or any member of his family with such frequency as can reasonably

                be expected to harass the debtor or his family, or willfully engage in other conduct

                which can reasonably be expected to abuse or harass the debtor or any member of

                his family when Defendant attempted to collect a debt from Plaintiff with a barrage

                of robocalls and even continued to do so after being told by Plaintiff to stop calling

                her.

         WHEREFORE, Plaintiff, THERESA WINKEL, respectfully requests judgment be entered

  against Defendant, HYUNDAI CAPITAL AMERICA, INC., doing business as Kia Motors

  Finance for the following:

     53. Statutory damages of $1,000 pursuant to the Florida Consumer Collection Practices Act,

         Fla. Stat. § 559.77;

     54. Costs and reasonable attorneys’ fees pursuant to the Florida Consumer Collection

         Practices Act, Fla. Stat. § 559.77;
Case 9:19-cv-81508-DMM Document 1 Entered on FLSD Docket 11/06/2019 Page 8 of 8




     55. Punitive damages and equitable relief, including enjoining Defendant from further

        violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. § 559.77(2);

        and

     56. Any other relief that this Honorable Court deems appropriate.

                                             RESPECTFULLY SUBMITTED,


  November 6, 2019                    By: /s/ Shireen Hormozdi
                                              Shireen Hormozdi
                                              Hormozdi Law Firm, LLC
                                              1770 Indian Trail Lilburn Road, Suite 175
                                              Norcross, GA 30093
                                              Tel: 678-395-7795
                                              Fax: 866-929-2434
                                              shireen@agrusslawfirm.com
                                              shireen@norcrosslawfirm.com
                                              Attorney for Plaintiff
